ON PETITION FOR REHEARING
PER CURIAM.
Appellant Fulton has petitioned the Court for a rehearing, urging the Court’s opinion is in error in three respects. Two of these assertions warrant no discussion.
The third contention is that this Court erred in pretermitting discussion of Fulton’s assignment of error to the trial court’s instruction relating to the respective responsibilities of the parties for the loading of the machinery onto the railcars. Fulton contends that, while the remand for a new trial as to Soo would allow the Court to pretermit that question were Soo the lone defendant, if the instruction is erroneous to the degree asserted by Fulton it also affected the cause as to Rock Island by making less difficult Rock Island’s burden under the Carmack Amendment of proving that Fulton’s negligence was the sole cause of the derailment.
Upon examination of this instruction in its entirety and in context with the other instructions, we are persuaded that, while perhaps susceptible to improvement, it is a substantially correct statement of the applicable law. See Atchison, T. & S. F. Ry. v. United States, 232 U.S. 199, 216-217, 34 S.Ct. 291, 58 L.Ed. 568 (1913); United States v. Savage Truck Lines, Inc., 209 F.2d 442, 444 (4th Cir. 1953); 13 Am.Jur.2d Carriers § 319 (1964); 14 Am.Jur.2d Carriers §§ 528-32 (1964). We therefore decline to reverse the judgment as to Rock Island. However, this conclusion in no way precludes Fulton from urging at the new trial against Soo such modifications as he may deem appropriate and as are consistent with the authorities cited above.
The petition for rehearing is denied.